Opinion filed May 23, 2019




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00140-CV
                                             ___________

                    IN THE INTEREST OF C.J.M., A CHILD

                          On Appeal from the 326th District Court
                                   Taylor County, Texas
                              Trial Court Cause No. 8931-CX


                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to dismiss his appeal. In the motion,
Appellant indicates that he no longer wishes to pursue an appeal in this matter, and
he asks this court to allow him to withdraw his notice of appeal and dismiss his
appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


May 23, 2019                                                                PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.